Citation Nr: 0428100	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  03-25 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than December 
29, 1999 for the award of service connection for bilateral 
hearing loss, evaluated as 10 percent disabling.

2.  Whether clear and unmistakable error was committed in the 
rating decision of June 30, 1980 that denied entitlement to 
service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1940 to August 
1945.  

This appeal arises from a February 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  In this decision, the RO granted 
entitlement to service connection for bilateral hearing loss.  
The award of service connection was made effective from 
December 29, 2000.  The veteran appealed the effective date 
of this award.  In a rating decision of May 2001, the RO 
granted an earlier effective date for service connection to 
December 29, 1999.  The veteran continued his appeal.

In November 2002, the Board of Veterans' Appeals (Board) 
remanded this case for adjudication of the issue of whether 
clear and unmistakable error (CUE) had been committed in a 
rating decision of June 30, 1980 that denied entitlement to 
service connection for hearing loss.  The Board found that 
this claim was inextricably intertwined with the issue on 
appeal and deferred the issue on appeal until the CUE issue 
could be adjudicated.  The case has returned for appellate 
consideration.

The veteran testified at a hearing before a Veterans Law 
Judge (VLJ) from the Board in May 2004.  The VLJ that 
conducted this hearing will make the final determination in 
this case.  38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination of the 
issues on appeal has been obtained.

2.  The rating decision of June 30, 1980 denied entitlement 
to service connection for bilateral hearing loss.  This 
decision is final.  This decision appropriately applied the 
existing legal criteria to the correct facts of record.

3.  VA received the veteran's claim to reopen the issue of 
entitlement to service connection for bilateral hearing loss 
on December 29, 2000.  


CONCLUSIONS OF LAW

1.  Clear and unmistakable error was not committed in the 
denial of entitlement to service connection for bilateral 
hearing loss in the rating decision of June 30, 1980.  
38 C.F.R. § 3.105(a) (2004).

2.  An effective date earlier than December 29, 1999 for the 
award of service connection for bilateral hearing loss is not 
authorized.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.159, 3.400(r) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the veteran 
issued in June 2003.  By means of this letter, the veteran 
was told of the requirements to establish entitlement to an 
earlier effective date for service connection.  He was 
advised of his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The veteran was also informed of the laws and 
regulations governing effective dates for the award of 
service connection, VA's duty to notify and assist, and the 
evidence considered by VA in this matter, in the Statement of 
the Case (SOC) issued in May 2001.  The content of these 
documents complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Assuming that a VCAA notice must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, in this case, the 
initial RO decision was made prior to the VCAA notification.  
The Board finds that any defect with respect to the timing of 
the VCAA notice was harmless.  As all identified pertinent 
evidence regarding the claims decided below have been 
received and considered by the RO, there is no indication 
that disposition of these claims would have been different 
had the veteran received pre-adjudicatory notice pursuant to 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  As the issues on appeal concern the effective date 
of the award of service connection and CUE, a medical opinion 
or examination is not required.  VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claims for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2003).  The 
RO made repeated requests for the veteran to identify 
evidence pertinent to his claims.  He has identified private 
treatment records, which have been obtained by VA.  VA has 
also obtained his service medical and personnel records.  The 
veteran did request hearings before VA that were conducted in 
May 2001 and May 2004.  The transcripts of these hearing have 
been associated with the claims file.  Thus, the Board 
concludes that all pertinent evidence regarding the issues 
decided below has been obtained and incorporated into the 
claims file.

The SOC discussing the issue of an earlier effective date for 
the award of service connection for bilateral hearing loss 
was issued in May 2001.  No subsequent Supplemental Statement 
of the Case (SSOC) was issued regarding this matter.  In 
April 2003, the veteran submitted private treatment records.  
However, these records are either duplicates of evidence 
considered in the May 2001 SOC or are not pertinent to the 
claim for an earlier effective date.  That is, there are no 
additional audiometric tests contained in these records that 
were not previously considered by the RO.  Therefore, the 
submission of this evidence did not require the issuance of 
an SSOC regarding the matter of an earlier effective date for 
the award of service connection for hearing loss.  See 
38 C.F.R. § 19.31.  Regardless, the veteran provided a waiver 
of RO consideration at his Board hearing in May 2004.

As noted above, the Board remanded this case in November 2002 
for the initial adjudication of the inextricably intertwined 
issue of CUE in the RO's rating decision of June 30, 1980; 
and to provide the veteran with a Board hearing at the RO.  
According to the U. S. Court of Appeals for Veterans Claims 
(Court) decision in Stegall v. West, 11 Vet. App. 268, 270-71 
(1998), a remand by the Board imposes on VA a concomitant 
duty to ensure compliance with the terms of the remand.  In 
this case, the RO has fully complied with the November 2002 
remand instructions by adjudicating the issue of CUE in a 
rating decision of March 2003 and affording the veteran a 
Board hearing in May 2004.  Therefore, the remand 
instructions of November 2002 do not present any basis for 
further development of this case.

The duty to assist provisions at 38 U.S.C.A. § 5107 (West 
1991) and 38 U.S.C.A. §§ 5103a, 5103A (West Supp. 2001) are 
not applicable to claims of CUE.  See Pierce v. Principi 240 
F.3d 1348, 1353 (Fed. Cir. 2001); see also Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001); Parker v. Principi, 
15 Vet. App. 407 (2002).  In Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001) the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) stated that there was a 
duty to develop a CUE claim, independent of the duty to 
assist, and that in the CUE adjudication the applicable 
standard was that announced in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) used in adjudication of applications to 
reopen a previously denied claim.  However, in VAOPGCPREC 12-
2001 it was held that this language was dictum and was not 
binding in light of other case law on these matters which the 
Federal Circuit did not address and did not overrule in 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
Regardless, the veteran was fully informed of the 
requirements for a claim of CUE in the SOC issued in August 
2003.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As there is no 
outstanding medical evidence regarding the issues decided 
below, the Board finds that the duty to assist has been 
fulfilled and any error in the duty to notify would in no way 
change the outcome of the below decisions.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).




Factual Background

The veteran's military entrance examination given in October 
1940 noted that he could hear a spoken voice at 20 feet 
("20/20") in both ears.  His ears were found to be normal.  

A military outpatient record dated in April 1942 found 
impacted wax in both ears.  The wax was removed and the 
veteran released for duty.  

The service medical records indicate that the veteran 
sustained shell fragment wounds (SFW) to his scalp, left 
shoulder, and right leg in June 1944.  Treatment records 
indicate that the scalp at the site of the SFW was shaved and 
scrubbed with soap and water.  A small skin wound was sutured 
five centimeters (cm) above the left ear.  This wound was 
debrided and a small metallic fragment was found just beneath 
the skin.  It was determined that no injury to the skull had 
resulted from the SFW.  The veteran was awarded the Purple 
Heart Medal for this injury.  

The veteran was given a military separation examination in 
August 1945.  He reported that he had received a SFW to the 
head during military service and that a concussion still 
bothered him.  On examination, his ears had no abnormalities.  
He reportedly could hear a spoken voice at 15 feet 
("15/15") in both ears.  It was the examiner's 
determination that the veteran's SFW wounds were not likely 
to result in a permanent disability.

The veteran was given a VA compensation examination in 
December 1946.  He complained of residuals from his SFWs to 
include headaches.  However, he made no complaint of hearing 
loss.  No findings were given regarding the veteran's ears or 
hearing acuity.  Another VA compensation examination of 
January 1960 also failed to report any complaints of hearing 
problems or findings associated with the veteran's ears.  

On April 7, 1980, the veteran apparently submitted his first 
claim for entitlement to service connection for hearing loss.  
He submitted private medical records at this time that were 
dated in 1978.  An audiogram of July 1978 appears to show the 
following results:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
15
15
10
-
5
-
40
-
50
LEFT
10
10
5
-
10
-
45
-
45

A private physician that reviewed these audiogram results 
commented in December 1978 that he veteran had noticed a 
change in his left ear hearing in the past two to three 
years.  It was noted that the veteran had a history of noise 
exposure and an old injury behind the left ear.  The 
physician found the audiogram "nearly normal," except for 
high frequency hearing loss in both ears, but slightly worse 
on the left side.  The diagnosis was postural vertigo, but 
history of fluctuating hearing raises possibility of atypical 
endolymphatic hydrops.

During a VA compensation examination conducted in May 1980, 
the veteran complained of dizziness, tinnitus, and a change 
in his left ear hearing during the past five years.  He 
reported two incidents in World War II in which he received 
shrapnel wounds.  The first was in April 1943 when an enemy 
artillery shell exploded near him and knocked him down.  The 
second was his multiple shrapnel wounds received in June 
1944.  On examination, the physician indicated that the ears 
were intact, but hearing loss was noted.  A skull X-ray 
indicated that no gross abnormality was seen.  Audiogram 
noted the following results:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
10
5
0
-
5
35
40
-
45
LEFT
15
5
5
-
15
35
55
-
50

Speech recognition in both ears was 94 percent.  The 
diagnoses included mild high frequency sensorineural hearing 
loss in both ears, associated with vertigo.  The examiner 
indicated that the existence of endolyphotic hydrops should 
be ruled out.

By rating decision of June 30, 1980, the RO denied 
entitlement to service connection for bilateral hearing loss.  
It was determined that the veteran's hearing was shown to be 
normal at the time of his separation from the military and 
there was no medical evidence that associated the veteran's 
current hearing loss with his military service.  He was 
notified of this decision and his appellate rights by a 
letter issued on July 9, 1980.  This letter was sent to his 
last reported address on the examination report prepared in 
May 1980.  

On December 29, 2000, VA received the veteran's written 
statement requesting his claim for entitlement to service 
connection for bilateral hearing loss be reopened.  In 
January 2001, VA received the veteran's private treatment 
records.  An audiological examination of July 1989 noted an 
impression of right ear moderate sensorineural hearing loss 
with good speech discrimination and severe mixed hearing loss 
in the left ear with very poor speech discrimination.  
Another audiological examination given in July 1995 noted 
right ear mild to moderate high frequency sensorineural 
hearing loss and severe hearing loss in the left ear.  A 
letter from the veteran's private physician dated in January 
2001 noted that he veteran suffered with moderate sensory 
neural hearing loss in the right ear and severe mixed hearing 
loss in the left ear.  The physician opined that this hearing 
loss occurred after the veteran was exposed to the explosion 
from a 500-pound bomb in 1944.

A VA compensation examination conducted in February 2001 
noted that the veteran associated his current hearing loss to 
when shrapnel from an exploding 500-pound bomb hit him in 
1944.  The assessment was mild to moderate high frequency 
sensorineural hearing loss with good speech recognition in 
the right ear, and severe sensorineural hearing loss in the 
left ear.  It was the examiner's opinion that the veteran's 
hearing loss was at least as likely as not related to the 
military noise exposure and trauma incurred during the 
veteran's military service.  

At his hearing on appeal in May 2001, the veteran related his 
wartime experiences to include being exposed to acoustic 
trauma and SFWs from two explosions.  The first was from an 
enemy artillery shell that exploded near him in 1943 and the 
second was from a U. S. bomb mistakenly dropped on his unit 
in 1944.  He alleged that his original claim for service 
connection for hearing loss was wrongfully denied by VA, 
which is shown by the evidence that his hearing loss did not 
exist at the time he was accepted for military service.  

In his substantive appeal of May 2001, the veteran claimed 
that VA committed clear and unmistakable error in June 1980 
when it denied service connection for hearing loss.  He based 
this claim on the fact that testing of hearing during the 
1940s was not as accurate as today and feels that his hearing 
loss would have been detected during military service if 
audiometric testing had been available at that time.  Because 
he had normal hearing when he entered military service and 
medical opinions of the 1990s have associated his current 
hearing loss to his noise exposure during military service, 
the veteran asserts that this is evidence that VA committed 
CUE in 1980.  He appears to argue that the RO failed in 1980 
to appropriately apply the provision of 38 U.S.C.A. § 5107 
regarding giving the benefit of the doubt to the veteran.  

The veteran submitted additional private treatment records in 
April 2003.  Some of these records are duplicates of 
previously received evidence, while the rest of the evidence 
does not appear to be relevant to the evaluation of the 
veteran's hearing loss.  That is, the evidence that is not 
duplicative does not contain information on the level of the 
veteran's hearing acuity, its onset, or etiology.  The one 
exception is a physician's note dated in April 2003 that 
notes the veteran's current hearing loss and finds that it is 
etiologically related to his in-service noise exposure.  

At his Board hearing in May 2004, the veteran testified that 
that his exposure to the explosion of a 500-pound bomb in 
1944 caused his current hearing loss.  He asserted that his 
hearing problems began at the time of the explosion and have 
gradually become worse over the years.  He noted that since 
World War II he has worked as a real estate agent and has not 
been exposed to any further acoustic trauma or loud noise.  
He contended that VA committed CUE in the June 1980 denial on 
the basis that the evidence before it showed he had hearing 
loss and there was no evidence of any acoustic trauma or 
exposure to loud noise since his military service.  He 
indicated that in 1980 he did not know how to prove that his 
hearing loss was related to his military experiences and that 
VA committed CUE by not assisting him in getting medical 
evidence and nexus opinions relating his current hearing loss 
to his military service.  


CUE

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicatory decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. § 
3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudication had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

In July 1980, the veteran was notified of the June 1980 
denial of service connection for bilateral hearing loss and 
he was also informed of his appellate rights.  There is no 
record of the veteran expressing any type of disagreement 
with this decision within the following year.  Thus, this 
decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.302(a), 20.1103.

According to the law and regulations applicable in June 1980, 
service connection would be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service was not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
was required for service connection.  38 C.F.R. § 3.303(b).  
Service connection would also have been granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, established that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) were applicable where evidence, regardless of its 
date, showed that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still had such condition.  According to 38 U.S.C.A. 
§ 5107(b), when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of this 
doubt to the claimant.

The veteran has contended that CUE was committed in June 1980 
as there is evidence that his hearing on entrance into active 
service was normal, contemporaneous evidence confirmed 
exposure to an in-service explosion and SFW, and evidence 
subsequent to June 1980 showed a nexus between the current 
hearing loss and military service.  However, such evidence 
does not show CUE in the June 1980 decision as the medical 
nexus evidence was not part of the record (and did not even 
exist) in June 1980.  The veteran in the alternative argues 
that if audiometric testing had been available during the 
1940s his hearing loss would have been verified upon his 
separation from military service.  This reasoning is purely 
conjecture and VA has no control of the state of medical 
technology at any point in time.  

The veteran also contends that the RO failed to appropriately 
apply the benefit of the doubt in June 1980.  He asserts that 
in-service evidence of acoustic trauma, no evidence of post-
service noise exposure, and a current diagnosis of hearing 
loss, placed the evidence in equipoise and 38 U.S.C.A. § 5107 
should have been applied.  The Board finds that such a 
contention is merely a disagreement with the way VA weighted 
the evidence and is not CUE.  Regardless, it does not appear 
that the evidence was in equipoise in June 1980.  The 
evidence before VA in June 1980 also included a military 
separation examination, and post-service examinations within 
a few years after separation, where the veteran failed to 
note any problems or complaints with his hearing.  Medical 
histories taken in the late 1970s and 1980 noted that the 
veteran's symptoms of hearing loss reportedly had its onset 
just a few years before.  Finally, medical examiners in 1978 
and 1980 appear to have attributed the cause of the veteran's 
hearing loss to atypical endolymphatic hydrops, not his in-
service acoustic trauma.  Therefore, it does not appear that 
the evidence was in equipoise, but instead, that the 
preponderance of the evidence was against a claim for service 
connection for bilateral hearing loss.

The veteran argues that CUE occurred in June 1980 when VA 
failed to provide assistance in getting a medical opinion 
that would determine the etiology of his bilateral hearing 
loss.  It is noted by the Board that a failure in the duty to 
assist is not considered CUE.  However, the veteran appears 
to be mistaken about VA not obtaining medical opinions on the 
etiology of his hearing loss.  VA obtained both private and 
VA medical opinions that showed a causal connection with 
atypical endolymphatic hydrops.  It does not appear that VA 
failed to assist the veteran on this matter, but that the 
etiology opinions available attributed the hearing loss to 
causes other than in-service acoustic trauma.  

Finally, the veteran's representative apparently argued at 
the Board hearing in May 2004 that audiometric tests results 
available in June 1980 showed thresholds in excess of 40 
decibels at certain measured Hertz.  This argument appears to 
be an allusion to the provisions of 38 C.F.R. § 3.385 
governing the determination of entitlement to service 
connection for hearing loss.  This regulation is not 
applicable to the claim for CUE in the June 1980 decision, as 
this regulation did not exist at that time.

The Board finds that the preponderance of the lay and medical 
evidence of record in June 1980 was against the claim for 
entitlement to service connection for bilateral hearing loss.  
The veteran's contentions amount to no more than disagreement 
with the way the VA adjudicator weighed the evidence in June 
1980.  This is not a valid contention for CUE under the 
provisions of 38 C.F.R. § 3.105(a).  In addition, the 
veteran's argument that the VA adjudicator should have sought 
a medical opinion in June 1980 is, in effect, a contention 
that VA violated the duty to assist.  Allegations that VA 
failed in its duty to assist are, as a matter of law, 
insufficient to plead CUE.  Caffrey v. Brown, 6 Vet. 
App. 377, 383-84 (1994) ("an incomplete record, factually 
correct in all other respects, is not clearly and mistakably 
erroneous").  

As the preponderance of the lay and medical evidence 
available in June 1980 was against the assertion that the 
veteran's current bilateral hearing loss had continuously 
existed since his separation from the military, it is far 
from "undebatable" that if a another medical opinion had been 
sought in June 1980 it would have found an etiological 
relationship between the hearing loss that existed at that 
time and the veteran's military service.  In fact, the 
available opinions on etiology attributed the hearing loss to 
causes other than in-service acoustic trauma or SFW.  Thus, 
the veteran has failed to show CUE in the June 30, 1980 
denial of service connection.  


Earlier Effective Date

By rating decision of May 2001, the RO granted service 
connection for bilateral hearing loss, with a 10 percent 
evaluation, effective from December 29, 1999.  It was 
determined that the veteran's bilateral hearing loss was 
present one year prior to the date his claim was received on 
December 29, 2000, so the award of service connection was 
made effective one year prior to receipt of the claim.

The veteran has contended that he is entitled to an earlier 
effective date for the award of service connection for his 
bilateral hearing on the basis that this hearing loss existed 
from the time of his in-service acoustic trauma and that he 
had previously filed claims for service connection during the 
late 1970s.  

In July 1980, the veteran was notified of the June 1980 
denial of service connection for bilateral hearing loss and 
he was also informed of his appellate rights.  There is no 
record of the veteran expressing any type of disagreement 
with this decision within the following year.  Thus, this 
decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.302(a), 20.1103.

According to 38 U.S.C.A. § 7104(c), the Board is bound in its 
decisions by the appropriate law, regulations, precedent 
decisions of VA General Counsel, and instructions from VA 
Secretary.  The Board cannot grant an earlier effective date 
unless the applicable law and regulations authorize it.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Except as otherwise provided, 
the effective date of an evaluation of compensation based on 
an original claim, a claim reopened after final disallowance, 
or a claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of service connection (and therefore any 
compensable evaluation) cannot be made earlier than the day 
following separation from active military service, or the 
date entitlement arose if the claim is received within one 
year after separation from service.  Otherwise, the award is 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(d); 38 C.F.R. 
§ 3.400(b)(2).  In reopened claims, the effective date is the 
date of receipt of claim to reopen or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r).

As noted above the June 1980 denial is final and cannot be 
used as a basis to determine the effective date of the award 
of service connection.  VA received the veteran's request to 
reopen his claim for service connection for bilateral hearing 
loss on December 29, 2000.  While the veteran's hearing loss 
existed prior to this date, according to the applicable law 
and regulation, the date of receipt of claim to reopen is 
later and the effective date of the award must be set by his 
later date.  As law and regulation is controlling in this 
matter, the Board is prohibited from awarding an effective 
date earlier than December 29, 1999 for service connection 
for bilateral hearing loss.  See Sabonis, supra.

The Board notes that changes were made in 1999 to the rating 
schedule evaluating hearing loss.  See 38 C.F.R. § 4.85, 
4.86; see also 64 Fed.Reg. 25209 (May 11, 1999).  However, 
these changes only substantively affected criteria at 
38 C.F.R. § 4.86 that evaluate a service-connected disorder.  
No substantive change occurred to 38 C.F.R. § 3.385 that 
governs the award of entitlement to service connection for 
hearing loss during the pendency of this appeal.  Therefore, 
the Board finds that the provisions of 38 C.F.R. § 3.114 are 
not applicable to the current claim.


ORDER

Clear and unmistakable error not having been committed in the 
rating decision of June 30, 1980 that denied entitlement to 
service connection for bilateral hearing loss, this appeal is 
denied.

An effective date earlier than December 29, 1999, for the 
award of service connection for bilateral hearing loss is 
denied.  


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



